                 Case 8:18-bk-09803-RCT                 Doc 25       Filed 01/10/19         Page 1 of 3



                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION
                                         www.flmb.uscourts.gov

In re:                                                                      Case No. 8:18-bk-09803-RCT
                                                                            Chapter 13
WILLIAM EDWARD MCVICAR, JR. and
MICHELLE ANNE MCVICAR

                     Debtor.1
                                       /

                         TRUSTEE'S MOTION TO DISMISS CASE
                WITH PREJUDICE FOR BAD FAITH AND NOTICE OF HEARING

                  A preliminary hearing in this case will be held on January 23, 2019 at
                  9:30 a.m. in Courtroom 9B before the Honorable Roberta A. Colton,
                  United States Bankruptcy Judge, at Sam M. Gibbons United States
                  Courthouse, 801 North Florida Avenue, Tampa, Florida 33602 to
                  consider and act upon this matter.

           Comes now, Kelly Remick, Chapter 13 Standing Trustee, by and through her

undersigned attorney, and files this Motion to Dismiss and support thereof would state as

follows:

           1.        The Debtors, William E. McVicar, Jr. and Michelle Anne McVicar (hereinafter,

the Debtor), filed a case prior to the instant case on October 4, 2017, Case No. 17-08498.

           2.        The Debtor’s Schedule A/B in the prior case listed in item number 35 an interest

in a class action lawsuit against Trump University, with the notation that the interest in the

lawsuit would be committed to the Plan.

           3.        The Debtor’s Plan in the prior case was never confirmed and the case was

dismissed by voluntary dismissal and a subsequent Order Dismissing Case (Doc. No. 39) on

August 13, 2018.




1
    All references to “Debtor” shall include and refer to both of Debtors in a case filed jointly by two individuals.
            Case 8:18-bk-09803-RCT           Doc 25      Filed 01/10/19     Page 2 of 3



       4.      The Debtor filed their instant case on November 14, 2018.             The Debtor’s

proposed Plan in the instant case proposes a zero dividend amount to the allowed general

unsecured claims.

       5       The Debtor’s Schedule A/B in the instant case still lists the interest in the class

action lawsuit against Trump University, along with the notation that it will be committed to the

Plan. In addition, the Debtor’s Statement of Financial Affairs in Part 4, Question 9 lists the

Trump University lawsuit and indicates that said lawsuit is pending.

       6.      The Debtor’s Section 341 Meeting of Creditors was held on December 27, 2018

for this instant case. The Debtor attended, along with counsel and was examined.

       7.      Per the Debtor’s testimony at the Section 341 Meeting of Creditors, the Debtor’s

interest in the class action lawsuit had already been settled as of May of 2018 for approximately

$23,500.00, during the pendency of the prior case. Also, per the testimony of the Debtor, the

funds from the settlement were placed in a Money Market account, which does not appear to be

listed on the Schedule A/B for the present case. Further, per the testimony of the Debtor, the

account held approximately $14,000.00 remaining from the proceeds of the settlement as of the

date of filing the petition in the instant case, but as of the date of the conducted Section 341

Meeting of Creditors, the account held only approximately $3,200.00.

       8.      The settlement proceeds were property of the bankruptcy estate in the prior case

under 11 U.S.C. §1306, and the settlement should have been disclosed and the funds turned over

to the Trustee while that case was pending. In addition, the funds were property of the estate

under 11 U.S.C. §541 when the present case was filed and the account holding said funds should

have been disclosed in Debtor’s schedules and said funds taken into account in regards to the

best interests of creditors test in regards to the general unsecured creditors.



                                                   2
              Case 8:18-bk-09803-RCT        Doc 25     Filed 01/10/19     Page 3 of 3



        9.      The Debtor’s failure to disclose the settlement of the class action lawsuit in the

prior bankruptcy case and the continued failure to disclose the remaining assets or the money

market account in which they were held in the instant case while proposing no dividend to be

paid to the allowed general unsecured creditors in the present case would appear to indicate bad

faith on the part of the Debtor.

        10.     Based upon the foregoing, the Debtor would appear to fail to meet the

requirements for confirmation of a plan required by §1325(a)(3) and (7) which require a Plan be

proposed in good faith and a petition be filed in good faith.

        WHEREFORE, the Trustee would pray this Court for an order dismissing this case with

prejudice, along with any and all such other relief as this Court shall deem appropriate and just.

        I HEREBY CERTIFY that a true and correct copy of the foregoing Trustee’s Motion to

Dismiss and Notice of Hearing was furnished, electronically by CM/ECF and/or by U.S. Mail, to

WILLIAM and MICHELLE MCVICAR, 18140 Heron Walk Drive, Tampa, Florida, 33647;

ALAN D. BORDEN, DEBT RELIEF LEGAL GROUP, LLC, 901 West Hillsborough Avenue,

Tampa, Florida 33603; and the U.S. TRUSTEE, 501 East Polk Street, Suite 1200, Tampa,

Florida 33602, on this 10th day of January, 2019.

                                              /s/ William C. Harrison, Esquire
                                              WILLIAM C. HARRISON, ESQUIRE
                                              Post Office Box 6099
                                              Sun City Centre, Florida 33571-6099
                                              Phone (813) 658-1165
                                              Facsimile (813) 658-1166
                                              Florida Bar No. 0896731
                                              Attorney for the Trustee
KR/kw




                                                 3
